Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Teich on Thursday, June 3, 2021.
The application has been amended as follows: 
Claim 10, (canceled).
Claim 12, (canceled).
Claim 13, (canceled).
Allowable Subject Matter
Claims 1-7, 9, 11, 14-16, 18-19, 21 and 23-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Walsh et al. U.S. Publication 2017/0027735 is the closest prior art that discloses a frame assembly comprising a first longitudinal member, a second longitudinal member spaced apart from the first longitudinal member; and a plurality of distance maintaining members connecting the first longitudinal member and the second longitudinal member, the plurality of distance maintaining members  configured to maintain a distance between the first longitudinal member and the second longitudinal member, wherein the plurality of distance maintaining members each include a first material, the first longitudinal member, comprises a flexible elastic layer and a second longitudinal member includes a third material. The first material (rigid standoffs) is rigid while the first longitudinal member comprises a flexible layer and the second longitudinal member is a cable (which is also flexible). However, Walsh et al. does not expressly disclose nor render obvious the first end of the at least one of the plurality of distance maintaining members .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774